--------------------------------------------------------------------------------

Exhibit 10.18

 
*******************************
 
 
LOAN AND SECURITY AGREEMENT
 
 
Dated as of December 6, 2007
 


between
 


SEQUOIA MEDIA GROUP, LC,
 
As Borrower
 
and
 
SECURE ALLIANCE HOLDINGS CORPORATION,
 
As Lender
 
 
*******************************
 

--------------------------------------------------------------------------------

 


Table of Contents



   
Page
    
   
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
1
SECTION 1.1.
Certain Defined Terms
1
SECTION 1.2.
Terms Generally
6
SECTION 1.3.
Computation of Time Periods
6
SECTION 1.4.
Accounting Terms
7
     
ARTICLE II.
AMOUNTS AND TERMS OF THE ADVANCE
7
SECTION 2.1.
Advances
7
SECTION 2.2.
The Notes
7
SECTION 2.3.
Interest
7
     
ARTICLE III.
PAYMENTS, PREPAYMENTS, INCREASED  COSTS AND TAXES
8
SECTION 3.1.
Payments and Computations.
8
SECTION 3.2.
Mandatory Prepayments
8
SECTION 3.3.
Voluntary Prepayments
8
SECTION 3.4.
Taxes
8
     
ARTICLE IV.
SECURITY
9
SECTION 4.1.
Grant of Security Interest.
9
SECTION 4.2.
Delivery of Additional Documentation Required
9
SECTION 4.3.
Lender Appointed Attorney-in-Fact
9
SECTION 4.4.
Lender’s Duties
10
     
ARTICLE V.
CONDITIONS OF LENDING
11
SECTION 5.1.
Conditions Precedent to the Advance
11
     
ARTICLE VI.
REPRESENTATIONS AND WARRANTIES
12
SECTION 6.1.
Representations in merger Agreement are True and Correct
12
SECTION 6.2.
Authority, Due Execution, Binding Obligation
12
SECTION 6.3.
Location
13
SECTION 6.4.
Organization and Name
13
SECTION 6.5.
No Liens
13
SECTION 6.6.
No Claims
13
SECTION 6.7.
Non-Contravention
13
SECTION 6.8.
No Default or Event of Default
13
     
ARTICLE VII.
AFFIRMATIVE COVENANTS OF THE BORROWER
14
SECTION 7.1.
Compliance with Laws, Etc
14
SECTION 7.2.
Reporting and Notice Requirements
14
SECTION 7.3.
Use of Proceeds
14
SECTION 7.4.
Taxes and Liens
14
SECTION 7.5.
Maintenance of Property
14
SECTION 7.6.
Right of Inspection
14


 


--------------------------------------------------------------------------------



Table of Contents
( continued)



   
Page
  
   
SECTION 7.7.   
Insurance
15
SECTION 7.8.
Notice of Litigation
15
SECTION 7.9.
Maintenance of Office
15
SECTION 7.10.
Existence
15
SECTION 7.11.
Financial Statements
16
SECTION 7.12.
Further Assurances
16
     
ARTICLE VIII.
NEGATIVE COVENANTS
16
SECTION 8.1.
Impairment of Rights
16
SECTION 8.2.
Restrictions on Debt
17
SECTION 8.3.
Restrictions on Liens
17
SECTION 8.4.
Mergers and Acquisitions
18
SECTION 8.5.
Issuance of Equity Interests
18
     
ARTICLE IX.
EVENTS OF DEFAULT
19
SECTION 9.1.
Events of Default
19
SECTION 9.2.
Remedies
20
SECTION 9.3.
Remedies Cumulative
21
SECTION 9.4.
Marshaling
22
     
ARTICLE X.
MISCELLANEOUS
22
SECTION 10.1.
Survival of Representations and Warranties
22
SECTION 10.2.
Amendments, Etc
22
SECTION 10.3.
Notices, Etc
22
SECTION 10.4.
No Waiver; Remedies
22
SECTION 10.5.
Expenses and Attorneys’ Fees
23
SECTION 10.6.
Indemnity
23
SECTION 10.7.
Right of Set-off
24
SECTION 10.8.
Binding Effect
24
SECTION 10.9.
Assignments and Participations
24
SECTION 10.10.  
Limitation on Agreements
24
SECTION 10.11.
Severability
25
SECTION 10.12.
Governing Law
25
SECTION 10.13.
SUBMISSION TO JURISDICTION; WAIVERS
25
SECTION 10.14.
Reserved.
26
SECTION 10.15.
Execution in Counterparts
26

 
EXHIBITS:
 
Exhibit A -
Form of Note


ii

--------------------------------------------------------------------------------


 
LOAN AND SECURITY AGREEMENT
 
This Loan and Security Agreement, dated as of December 6, 2007 (this
“Agreement”), is made between Sequoia Media Group, LC, a Utah limited liability
company (“Borrower”), and Secure Alliance Holdings Corporation, a Delaware
corporation (“Lender”).
 
RECITALS:
 
WHEREAS, Borrower, Lender and SMG Utah, LC, a Utah limited liability company and
a wholly owned subsidiary of Lender (“SMG”) have entered into a Plan and
Agreement of Merger dated December 6, 2007 (the “Merger Agreement”) wherein upon
closing of the Merger Agreement (the “Closing”), SMG shall be merged with and
into Borrower (the “Merger”), with Borrower becoming a wholly-owned subsidiary
of Lender, upon the terms and subject to the conditions set forth in the Merger
Agreement.
 
WHEREAS, Lender has agreed to loan money to the Borrower as a bridge loan for
working capital purposes from the date hereof until the Closing, on the terms
and subject to the provisions contained herein.
 
NOW THEREFORE, in consideration of the premises and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
 
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.1. Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings:
 
“Advance” means an advance under Section 2.1.
 
“Affiliate” means any Person which, directly or indirectly, controls or is
controlled by or is under common control with another Person.  For purposes of
this definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”), as used with respect to any
Person, means the power to direct or cause the direction of the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities or by contract or otherwise.
 
“Bankruptcy Code” means The Bankruptcy Reform Act of 1978, as amended, and
codified as 11 U.S.C. Sections 101 et seq.
 
“Borrower” has the meaning in the preamble.
 
“Business Day” means a day of the year on which banks are not required or
authorized to close in New York, New York.
 
“Capital Lease” means any obligation to pay rent or other amounts under a lease
of (or other agreement conveying the right to use) any property (whether real,
personal or mixed, immovable or movable) that is required to be classified and
accounted for as a capitalized lease obligation under GAAP.
 

--------------------------------------------------------------------------------


 
"Change of Control" shall be deemed to have occurred, other than upon the
occurrence of the Merger, at such time as:
 
(i)           any "person" (as that term is used in Section 13(d) and 14(d)(2)
of the Securities Exchange Act of 1934 (the “Exchange Act”)) (other than Lender
or its Affiliates) becomes, directly or indirectly, the "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act as in effect on the date hereof) of
securities representing fifty percent (50%) or more of the combined voting power
of the then outstanding voting membership interests of the Borrower or any
successor of the Borrower;


(ii)         during any period of two (2) consecutive years or less, individuals
who at the beginning of such period constituted the Board of Managers of the
Borrower cease, for any reason, to constitute at least a majority of such Board
of Managers, unless the election or nomination for election of each new member
of such Board of Managers was approved by a vote of at least two-thirds of the
members of such Board of Managers then still in office who were members of such
Board of Managers at the beginning of the period;


(iii)         the members of the Borrower approve any merger or consolidation to
which any of the Borrower is a party as a result of which the persons who were
members of the Borrower immediately prior to the effective date of the merger or
consolidation (and excluding, however, any shares held by any party to such
merger or consolidation and its Affiliates) shall have beneficial ownership of
less than fifty percent (50%) of the combined voting power for election of
members of the Board of Managers (or equivalent) of the surviving entity
following the effective date of such merger or consolidation; or


(iv)         the members of the Borrower approve any merger or consolidation as
a result of which the equity interests of the Borrower shall be changed,
converted or exchanged (other than a merger with a wholly-owned Subsidiary of
the Borrower) or any liquidation of the Borrower or any sale or other
disposition of fifty percent (50%) or more of the assets or earnings power of
the Borrower.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.
 
“Collateral” means all right, title and interest in, to and under, all of the
property and assets currently owned or owing to, or hereafter acquired or
arising in favor of, Borrower and its Subsidiaries, wherever located, including,
but not limited to, all accounts, deposit accounts, chattel paper, instruments,
documents, securities, letter of credit rights, contract rights, receivables,
equipment, goods, inventory, investment property, goodwill, general intangibles,
intellectual property, patents, patent applications, trademarks, trademark
applications, trade names, copyrights, copyright applications, Internet domain
names, service marks, trade secrets, know-how, technology, software, hardware,
commercial tort claims, warranties and guarantees, as any of the foregoing terms
may be defined in the Uniform Commercial Code of the State of Utah (the “UCC”),
and including any products, proceeds (including insurance proceeds) or income
derived therefrom, whether by disposition or otherwise.
 
2

--------------------------------------------------------------------------------


 
“Commitment” means a total of $2,500,000, which shall be advanced to Borrower as
follows: (i) $1,000,000 at the time of the execution of this Agreement; (ii)
$1,000,000 on January 15, 2008; and (iii) $500,000 on February 15, 2008.
 
“Control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
 
“Debt” means (without duplication), for any Person, (a) indebtedness of such
Person for borrowed money or arising out of any extension of credit to or for
the account of such Person (including, without limitation, extensions of credit
in the form of reimbursement or payment obligations of such Person relating to
letters of credit issued for the account of such Person) or for the deferred
purchase price of property or services; (b) indebtedness of the kind described
in clause (a) of this definition which is secured by (or for which the holder of
such debt has any existing right, contingent or otherwise, to be secured by) any
Lien upon or in Property (including, without limitation, accounts and contract
rights) owned by such Person, whether or not such Person has assumed or become
liable for the payment of such indebtedness or obligations; (c) all obligations
as lessee under any Capital Lease; (d) all contingent liabilities and
obligations under direct or indirect guarantees in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or obligations of
others of the kinds referred to in clauses (a) through (c) above; and (e) any
monetary obligation of a Person under or in connection with a sale-leaseback or
similar arrangement.
 
“Debtor Laws” means all applicable liquidation, conservatorship, bankruptcy,
moratorium, arrangement, receivership, insolvency, reorganization or similar
laws including the Bankruptcy Code, or general equitable principles from time to
time in effect affecting the rights of creditors generally.
 
“Default” means any event the occurrence of which does, or with the lapse of
time or giving of notice or both would, constitute an Event of Default.
 
“Equity Interests” of any Person shall mean any and all shares, rights to
purchase, options, warrants, general, limited or limited liability partnership
interests, membership interests, participation or other equivalents of or
interest in (regardless of how designated) equity of such Person, whether voting
or nonvoting, including common stock, preferred stock, convertible securities or
any other “equity security” (as such term is defined in Rule 3a11-1 under the
Securities Exchange Act of 1934).
 
3

--------------------------------------------------------------------------------


 
“Events of Default” has the meaning specified in Section 9.1.
 
“Fee” has the meaning specified in Section 2.3.
 
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants, and statements and pronouncements of the
Financial Accounting Standards Board.
 
“Governmental Authority” means any (domestic or foreign) federal, state, county,
municipal, parish, provincial, or other government, or any department,
commission, board, court, agency, or any other instrumentality of any of them or
any other political subdivision thereof, and any entity exercising executive,
legislative, judicial, regulatory, or administrative functions of, or pertaining
to, government, including, without limitation, any arbitration panel, any court,
or any commission.
 
“Highest Lawful Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved,
charged, or received with respect to any Note or on other amounts, if any, due
to the Lender pursuant to this Agreement or any other Loan Document under laws
applicable to the Lender which are presently in effect or, to the extent allowed
by law, under such applicable laws which may hereafter be in effect.
 
“Insolvency Proceeding” means in any case or proceeding commenced by or against
a Person under any state, federal or foreign law for, or any agreement of such
Person to, (a) the entry of an order for relief under the U.S. Bankruptcy Code,
or any other insolvency, debtor relief or debt adjustment law; (b) the
appointment of a receiver, trustee, liquidator, administrator, conservator or
other custodian for such Person or any part of its Property; or (c) an
assignment or trust mortgage for the benefit of creditors.
 
“Interest Rate” has the meaning specified in Section 2.3.
 
“Issue Date” means the date on which a Note is issued pursuant to this
Agreement. The Commitment shall be Advanced on three separate Issue dates as to
in Section 2.1.
 
“Legal Requirement” means any order, constitution, law, ordinance, principle of
common law, regulation, rule, statute or treaty of any applicable Governmental
Authority.
 
“Lien” means any security interest, mortgage, pledge, hypothecation, charge,
claim, option, right to acquire, adverse interest, assignment, deposit
arrangement, encumbrance, restriction, statutory or other lien, preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any financing lease involving substantially the same economic effect
as any of the foregoing, and the filing of any financing statement under the
Uniform Commercial Code or comparable law of any jurisdiction).
 
4

--------------------------------------------------------------------------------


 
“Loan Documents” means this Agreement, the Notes, and each other certificate,
instrument, agreement or document delivered by any Loan Party in connection with
the transactions contemplated by this Agreement.
 
“Loan Party” means the Borrower and any Borrower’s Subsidiary.
 
“Material Adverse Effect” means (i) a material adverse effect on the
transactions contemplated hereby (including a material adverse effect on the
ability of any party hereto to perform its obligations hereunder) or (ii) an
adverse effect on the business, Property, assets, liabilities, operations,
results of operations, condition (financial or otherwise) or prospects of the
Loan Parties, if any, that is material to the Loan Parties, taken as a whole,
other than as a result of adverse economic conditions in the United States
generally or as a result of any act or omission contemplated by this Agreement.
 
“Maturity Date” means the earliest to occur of (a) December 31, 2008 or (b) such
earlier time to which the Obligations may be accelerated under Section 9.1
hereof.
 
“Merger” has the meaning in the recitals.
 
“Merger Termination Date” means the earliest to occur of (a) May 31, 2008, or
(b) the date the Merger Agreement is terminated pursuant to Section 9.1 thereof.
 
“Note” means each promissory note issued under this Agreement  evidencing an
Advance pursuant to Section 2.2.
 
“Obligations” means all of the obligations of the Borrower now or hereafter
existing under the Loan Documents, whether for principal, interest, fees,
expenses, indemnification or otherwise.
 
            “Ordinary Course of Business” means the ordinary course of business
consistent with past custom and practice (including with respect to quantity and
frequency).
 
“Permitted Liens” has the meaning specified in Section 8.3.
 
“Person” means an individual, partnership, limited liability company (including
a business trust or a real estate investment trust), joint stock company, trust,
unincorporated association, corporation, joint venture or other entity, or a
government or any political subdivision or agency thereof.
 
“Property” means any interest or right in any kind of property or asset, whether
real, personal, or mixed, owned or leased, tangible or intangible, and whether
now held or hereafter acquired.
 
“Responsible Officer” means with the chief financial officer or the chief
accounting officer of Borrower, as designated in reports filed with the
Securities and Exchange Commission (“SEC”).
 
5

--------------------------------------------------------------------------------


 
“Solvent” means as to any Person, such Person (a) owns Property whose fair
salable value is greater than the amount required to pay all of its debts
(including contingent, subordinated, unmatured and unliquidated liabilities);
(b) owns Property whose present fair salable value (as defined below) is greater
than the probable total liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities) of such Person as they become absolute
and matured; (c) is able to pay all of its debts as they mature; (d) has capital
that is not unreasonably small for its business and is sufficient to carry on
its business and transactions and all business and transactions in which it is
about to engage; (e) is not "insolvent" within the meaning of Section 101(32) of
the U.S. Bankruptcy Code; and (f) has not incurred (by way of assumption or
otherwise) any obligations or liabilities (contingent or otherwise) under any
Loan Documents, or made any conveyance in connection therewith, with actual
intent to hinder, delay or defraud either present or future creditors of such
Person or any of its Affiliates.  "Fair salable value" means the amount that
could be obtained for assets within a reasonable time, either through collection
or through sale under ordinary selling conditions by a capable and diligent
seller to an interested buyer who is willing (but under no compulsion) to
purchase.
 
“Subsidiary” when used with respect to any Person, shall mean any corporation or
other organization, whether incorporated or unincorporated, of which (i) such
Person or any other Subsidiary of such Person is a general partner or (ii) at
least such number and kind of the securities or other interests having by their
terms ordinary voting power to elect at least 50% of the board of directors or
others performing similar functions with respect to such corporation or other
organization is directly or indirectly owned or controlled by such Person, by
any one or more of its Subsidiaries, or by such Person and one or more of its
Subsidiaries.
 
SECTION 1.2. Terms Generally.  The definitions in Section 1.1 apply equally to
both the singular and plural forms of the terms defined.  Whenever the context
requires, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” shall be
construed as if followed by the words “without limitation”.  The words “herein”,
“hereof” and “hereunder” and words of similar import refer to this Agreement
(including the Exhibits hereto) in its entirety and not to any part hereof,
unless the context otherwise requires.  All references herein to Articles,
Sections, and Exhibits are references to Articles and Sections of, and Exhibits
to, this Agreement unless the context otherwise requires.  Unless the context
otherwise requires, any references to any agreement or other instrument or
statute or regulation are to such agreement, instrument, statute or regulation
as amended and supplemented from time to time (and, in the case of a statute or
regulation, to any successor provisions).  Any reference in this Agreement to a
“day” or number of “days” (without the explicit qualification of “business”)
shall mean a calendar day or number of calendar days.  If any action or notice
is to be taken or given on or by a particular day, and such day is not a
business day, then such action or notice shall be deferred until, or may be
taken or given on, the next Business Day.
 
SECTION 1.3. Computation of Time Periods.  In this Agreement in the computation
of periods of time from a specified date to a later specified date, unless
otherwise specified herein the word “from” means “from and including” and the
words “to” and “until” each means “to but excluding”.
 
6

--------------------------------------------------------------------------------


 
SECTION 1.4. Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP consistent with those applied
in the preparation of the financial statements filed by Borrower with the SEC
under the Exchange Act.
 
ARTICLE II.
AMOUNTS AND TERMS OF THE ADVANCE
 
SECTION 2.1. Advances.  Lender agrees, on the terms and conditions hereinafter
set forth, to make an advance (“Advance”) on each of the following Issue Dates:
 
 
(i)
$1,000,000 on the date of the execution of this Agreement;

 
 
(ii)
$1,000,000 on January 15, 2008; and



 
(iii)
$500,000 on February 15, 2008 .



The amount outstanding on each of such Advance shall be payable in accordance
with Section 3.1 hereof and shall mature and all outstanding principal thereof,
together with accrued and unpaid interest thereon, shall be due and payable on
the Maturity Date.


SECTION 2.2. The Notes. To evidence each Advance, the Borrower shall execute and
deliver to the Lender , a term note (the “Note”) in the amount of the
Advance.  Each Note shall be substantially in the form of Exhibit A hereto with
the blanks appropriately filled, and shall mature on the Maturity Date, at which
time all principal and accrued and unpaid interest then outstanding thereunder
shall become due and payable.
 
SECTION 2.3. Interest.  Each Advance shall bear interest from and including the
respective Issue Date of such Advance, at a rate per annum equal at all times to
ten percent (10%) (the “Interest Rate”).  Subject to Section 3.3, interest shall
be payable in full at the Maturity Date.
 
After the occurrence and during the continuance of an Event of Default the
Advance and all other Obligations shall, at the election of the Lenders, bear
interest at a rate per annum equal to two percent (2%) plus the Interest Rate
(the “Default Rate”).  The additional interest amount shall be paid in cash
monthly in arrears.
 
In addition, if the Obligations have not been paid in full or prior to the
Maturity Date, a monthly fee equal to 10% of the outstanding Obligations (the
“Fee”) shall be paid in cash on the last day of each calendar month for which
the Obligations remain outstanding, to be paid by Borrower to Lender.
 
All computations of interest hereunder pursuant to this Article II shall be made
on the basis of a year of 360 days, in each case including the first day but
excluding the last day occurring in the period for which such interest is
payable.
 
7

--------------------------------------------------------------------------------


 
ARTICLE III.
PAYMENTS, PREPAYMENTS, INCREASED COSTS AND TAXES
 
SECTION 3.1.   Payments and Computations.
 
(a)     The outstanding principal balance of each Advance shall be payable on
the Maturity Date, when all unpaid principal of, and accrued and unpaid interest
on, each Advance shall be due and payable.
 
(b)     Interest due under the Notes shall be payable in cash on the Maturity
Date.
 
(c)     Whenever any payment under any Note shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of interest.
 
SECTION 3.2. Mandatory Prepayments.  If, while any amount of principal or
accrued but unpaid interest remain outstanding on any Note, the Borrower
receives additional capital or conducts any sale of its assets, other than sales
made in the Ordinary Course of Business, and other sales permitted under the
Loan Documents, the Borrower and its Subsidiaries shall, immediately upon
receipt of the net proceeds of such capital contribution or sale, pay to the
Lender all of such net proceeds up to an amount equal to the aggregate amount of
principal of and accrued interest on the Notes.  Lender shall apply any such
proceeds, in its sole discretion, to prepay amounts of principal of and/or
accrued interest on the Notes then outstanding, without any penalty or premium.
 
SECTION 3.3. Voluntary Prepayments.  The Borrower may, upon at least five (5)
Business Days’ prior written notice to the Lender, prepay all or any portion of
the principal balance of the Obligations without penalty or premium.  Such
notice shall be irrevocable and the payment amount specified in such notice
shall be due and payable on the prepayment date described in such notice.  Any
portion of the principal amount of an Advance which is prepaid in accordance
with this Section shall reduce the principal amount of the Note evidencing such
Advance and may not be reborrowed.  Any prepayment of principal under this
Section 3.3 shall be accompanied by a payment of all accrued interest.
 
SECTION 3.4. Taxes
 
(a)     Any and all payments by the Borrower under the Notes shall be made, in
accordance with Section 3.1, free and clear of and without deduction for any and
all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of the Lender, taxes imposed on its income, and franchise taxes imposed on it,
by the jurisdiction under the laws of which the Lender is organized or any
political subdivision thereof. If the Borrower shall be required by law to
deduct any such amounts from or in respect of any sum payable under the Notes to
the Lender, (i) the sum payable shall be increased as may be necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.4) the Lender receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
the Borrower shall make such deductions and (iii) the Borrower shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable law. The Borrower further agree to pay any present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies which arise from any payment made under the Notes or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement or the Notes.
 
8

--------------------------------------------------------------------------------


 
(b)     The Borrower will indemnify the Lender for the full amounts payable
pursuant to Section 3.4(a) (including, without limitation, any taxes or such
other amounts imposed by any Governmental Authority on amounts payable under
this Section 3.4) paid by the Lender and any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto, whether or not
such amounts were correctly or legally asserted.
 
Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 3.4 shall survive the payment in full of principal and interest under
the Notes.
 
ARTICLE IV.
SECURITY
 
SECTION 4.1. Grant of Security Interest.
 
(a)     The Borrower hereby pledges to Lender, as security for the Obligations,
and grants to Lender a continuing security interest in, lien on and right of
set-off against the Collateral, subject only to those Liens described in Section
8.3(a), (b), (c), (d), and (e), to secure prompt repayment of any and all
Obligations and in order to secure prompt performance by the Borrower of its
covenants and duties under the Loan Documents.
 
SECTION 4.2. Delivery of Additional Documentation Required.  Borrower shall
execute and deliver to the Lender, prior to or concurrently with the Borrower’s
execution and delivery of this Agreement and at any time thereafter at the
request of the Lender, all financing statements, continuation financing
statements, fixture filings, security agreements, assignments, endorsements of
certificates of title, applications for title, affidavits, reports, notices,
schedules of accounts, letters of authority, and all other documents that the
Lender may reasonably request, in form satisfactory to Lender, to perfect and
maintain perfected the Lender’s security interests in the Collateral and in
order to fully consummate all of the transactions contemplated under the Loan
Documents.
 
SECTION 4.3. Lender Appointed Attorney-in-Fact.  Borrower hereby irrevocably
appoints Lender its attorney-in-fact, with full authority in the place and stead
of Borrower and in the name of Borrower or otherwise, at such time as an Event
of Default has occurred and is continuing hereunder, to take any action and to
execute any instrument which Lender may reasonably deem necessary or advisable
to accomplish the purposes of this Agreement, including, without limitation:
 
9

--------------------------------------------------------------------------------


 
(a)     to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the accounts or any other collateral of Borrower;
 
(b)     to receive, indorse, and collect any drafts or other instruments,
documents, negotiable collateral or chattel paper;
 
(c)     to file any claims or take any action or institute any proceedings which
Lender may deem necessary or desirable for the collection of any of the
collateral of Borrower or otherwise to enforce the rights of Lender with respect
to any of the collateral;
 
(d)     to repair, alter, or supply goods, if any, necessary to fulfill in whole
or in part the purchase order of any person obligated to Borrower in respect of
any account of Borrower;
 
(e)     to use any labels, patents, trademarks, trade names, URLs, domain names,
industrial designs, copyrights, advertising matter or other industrial or
intellectual property rights, in advertising for sale and selling Inventory and
other Collateral and to collect any amounts due under accounts, contracts or
negotiable collateral of Borrower; and
 
(f)     Lender shall have the right, but shall not be obligated, to bring suit
in its own name to enforce the trademarks, patents, copyrights and intellectual
property licenses and, if Lender shall commence any such suit shall, at the
request of Lender, do any and all lawful acts and execute any and all proper
documents reasonably required by Lender in aid of such enforcement.
 
To the extent permitted by law, Borrower hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof.  This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.
 
SECTION 4.4. Lender’s Duties.  The powers conferred on Lender hereunder are
solely to protect Lender’s interest in the Collateral, and shall not impose any
duty upon Lender to exercise any such powers.  Except for the safe custody of
any Collateral in its actual possession and the accounting for moneys actually
received by it hereunder, Lender shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral.  Lender shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its actual possession if such Collateral is accorded treatment substantially
equal to that which Lender accords its own property.
 
10

--------------------------------------------------------------------------------


 
ARTICLE V.
CONDITIONS OF LENDING
 
SECTION 5.1. Conditions Precedent to the Advance.  The obligation of the Lender
to make an Advance is subject to the condition precedent that the Lender shall
have received, in form and substance satisfactory to the Lender:
 
(a)     Note.  A Note representing the aggregate amount of the Advance, duly
executed by Borrower and payable to the order of the Lender.
 
(b)     Executed Loan and Security Agreement.  This Agreement, duly executed by
the Borrower.
 
(c)     Authorizations.  Resolutions of the Board of Managers of the Borrower
approving and authorizing the execution, delivery, and performance by the
Borrower of each Loan Document, the notices and other documents to be delivered
by the Borrower pursuant to each Loan Document, and the transactions
contemplated thereunder.
 
(d)     Good Standing.  Certificates of appropriate officials as to the
existence and good standing of the Borrower in its jurisdiction of organization.
 
(e)     Closing Deliveries.  Lender shall have received, in form and substance
reasonably satisfactory to Lender, all other agreements, notes, certificates,
orders, authorizations, financing statements, and other documents which Lender
may at any time reasonably request.
 
(f)     Security Interests.  Lender shall have received satisfactory evidence
that all security interests and liens granted to Lender for the benefit of
Lender pursuant to this Agreement or the other Loan Documents have been duly
perfected and constitute first priority liens on the Collateral, subject only to
Permitted Liens.
 
(g)     Representations and Warranties.  The representations and warranties of
the Borrower contained herein and in the Loan Documents shall be true, correct
and complete on and as of the Issue Date to the same extent as though made on
and as of that date, except for any representation or warranty limited by its
terms to a specific date.
 
(h)     No Default.  No event shall have occurred and be continuing or would
result from funding the Advance that would constitute an Event of Default or a
Default.
 
(i)      Performance of Agreements.  Each Loan Party shall have performed in all
material respects all agreements and satisfied all conditions which any Loan
Document provides shall be performed by it on or before the Issue Date, in each
case to the satisfaction of the Lender.
 
11

--------------------------------------------------------------------------------


 
(j)      No Prohibition.  No order, judgment or decree of any court, arbitrator
or Governmental Authority shall purport to enjoin or restrain Lender from making
the Advance.
 
(k)     No Litigation.  There shall not be pending or, to the knowledge of any
Loan Party, threatened, any action, charge, claim, demand, suit, proceeding,
petition, governmental investigation or arbitration by, against or affecting any
Loan Party or any Property of any Loan Party that has not been disclosed to
Lender by Loan Parties in writing, and there shall have occurred no development
in any such action, charge, claim, demand, suit, proceeding, petition,
governmental investigation or arbitration that, in the reasonable opinion of
Lender, would reasonably be expected to have a Material Adverse Effect.
 
(l)      Insurance.  Lender shall receive, within ten business days following
the Issue Date, certificates of insurance, insurance policies or binders for
insurance with respect to each Loan Party in types and amounts, under terms and
conditions satisfactory to Lender with appropriate endorsements naming Lender as
loss payee and/or additional insured, as appropriate.
 
(m)     Material Adverse Change.  Since December 31, 2006, there shall have been
no material adverse change in the business, operations, assets, properties,
liabilities, profits, prospects or financial position of the Loan Parties taken
as a whole as determined by the Lender in its sole discretion
 
(n)     Solvency.  Each Loan Party shall have demonstrated to Lender that after
giving effect to the transactions contemplated hereby, such Loan Party is
solvent, able to meet its obligations (including the Obligations) as they mature
and has sufficient capital to enable it to operate its business as currently
conducted or proposed to be conducted.
 
ARTICLE VI.
REPRESENTATIONS AND WARRANTIES
 
In order to induce the Lender to enter into this Agreement, the Borrower
represents and warrants to the Lender as of the date hereof and as of the Issue
Date that:
 
SECTION 6.1. Representations in Merger Agreement are True and Correct. Each of
the Representations and Warranties made by Borrower in Article III of the Merger
Agreement are true and correct as of the date of execution of this Agreement.
 
SECTION 6.2.  Authority, Due Execution, Binding Obligation. Borrower has the
requisite limited liability company and all other power and authority to enter
into this Agreement and otherwise to carry out its obligations hereunder. The
execution, delivery and performance by the Borrower of this Agreement and the
filings contemplated therein have been duly authorized by all necessary action
on the part of the Borrower and no further action is required by the
Borrower.  This Agreement has been duly executed by the Borrower.  This
Agreement constitutes the legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization and similar laws of general application relating to or affecting
the rights and remedies of creditors and by general principles of equity.
 
12

--------------------------------------------------------------------------------


 
SECTION 6.3.  Location. The Borrower has no place of business or offices where
its books of account and records are kept or places where Collateral is stored
or located, except its executive offices.
 
SECTION 6.4.  Organization and Name. The Borrower was organized and remains
organized solely under the laws of the State of Utah.  The Borrower has no trade
name.  The Borrower was formed under the name of Life Dimensions, LC but changed
its name to Sequoia Media Group, LC on August 8, 2003.
 
SECTION 6.5.  No Liens. Except for Permitted Liens, the Borrower is the sole
owner of the Collateral (except for non-exclusive licenses granted by the
Borrower in the ordinary course of business), free and clear of any liens,
security interests, encumbrances, rights or claims, and are fully authorized to
grant the Security Interests.  There is not on file in any governmental or
regulatory authority, agency or recording office an effective financing
statement, security agreement, license or transfer or any notice of any of the
foregoing (other than those that will be filed in favor of the Lender pursuant
to this Agreement) covering or affecting any of the Collateral.
 
SECTION 6.6.  No Claims. No written claim has been received that any Collateral
or the Borrower’s use of any Collateral violates the rights of any third party.
There has been no adverse decision to the Borrower's claim of ownership rights
in or exclusive rights to use the Collateral in any jurisdiction or to the
Borrower's right to keep and maintain such Collateral in full force and effect,
and there is no proceeding involving said rights pending or, to the best
knowledge of the Borrower, threatened before any court, judicial body,
administrative or regulatory agency, arbitrator or other governmental authority.
 
SECTION 6.7.  Non-Contravention. The execution, delivery and performance of this
Agreement by the Borrower does not (i) violate any of the provisions of any
organizational document of the Borrower or any judgment, decree, order or award
of any court, governmental body or arbitrator or any applicable law, rule or
regulation applicable to the Borrower or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing the
Borrower's debt or otherwise) or other understanding to which the Borrower is a
party or by which any property or asset of the Borrower is bound or affected. If
any, all required consents (including, without limitation, from stockholders or
creditors of the Borrower) necessary for the Borrower to enter into and perform
its obligations hereunder have been obtained.
 
SECTION 6.8. No Default or Event of Default.  No event has occurred or is
continuing which constitutes a Default or Event of Default hereunder.
 
13

--------------------------------------------------------------------------------




ARTICLE VII.
AFFIRMATIVE COVENANTS OF THE BORROWER
 
Until such time as all Obligations shall be indefeasibly paid in full, the
Borrower covenants and agrees that, unless the Lender shall otherwise consent in
writing:
 
SECTION 7.1.  Compliance with Laws, Etc.  The Borrower will comply, in all
material respects with all applicable Legal Requirements; provided, however,
that the Borrower will comply in full with any applicable Legal Requirements the
failure with which to comply could reasonably be expected to have a Material
Adverse Effect.
 
SECTION 7.2.   Reporting and Notice Requirements.  The Borrower will furnish to
the Lender:
 
(a)     Notice of Default.  Promptly after any officer of the Borrower knows or
has reason to know that any Default or Event of Default has occurred, a written
statement of such officer of the Borrower setting forth the details of such
Default or Event of Default and the action which the Borrower has taken or
proposes to take with respect thereto.
 
(b)     Notification of Claim against the Collateral.  The Borrower will,
immediately upon becoming aware thereof, notify the Lender in writing of any
setoff, withholdings or other defenses to which any of the Collateral, or the
Lender’s rights with respect to the Collateral, are subject.
 
SECTION 7.3.  Use of Proceeds. The proceeds of the Advance will be exclusively
used by the Borrower for (i) general working capital purposes, (ii) to fund the
Borrower’s operations conducted in the Ordinary Course of Business, and (iii) to
pay expenses incurred in connection with the Merger Agreement.
 
SECTION 7.4.  Taxes and Liens.  The Borrower will pay and discharge, or will
cause to be paid and discharged, promptly all taxes, assessments, and
governmental charges or levies imposed upon the Borrower or upon the income of
any Property of the Borrower as well as all claims of any kind (including,
without limitation, claims for labor, materials, supplies, and rent) which, if
unpaid, might become a Lien upon any Property of the Borrower, except such
taxes, assessments, governmental charges or levies contested in good faith by
the Borrower and which adequate reserves are maintained in accordance with GAAP.
 
SECTION 7.5.  Maintenance of Property.  The Borrower will at all times maintain,
preserve, protect, and keep, or cause to be maintained, preserved, protected,
and kept, its Property in good repair, working order, and condition (ordinary
wear and tear excepted) and consistent with past practice.
 
SECTION 7.6.  Right of Inspection.  From time to time upon reasonable notice to
the Borrower, the Borrower will permit any officer or employee of, or agent
designated by, the Lender to visit and inspect any of the Properties of any Loan
Party, examine such Loan Party’s corporate books or financial records, take
copies and extracts therefrom, and discuss the affairs, finances, and accounts
of such Loan Party with its officers, certified public accountants and legal
counsel, all as often as the Lender may reasonably desire, provided that such
visits and inspections shall be made only during business hours and so as not to
interfere unreasonably with the business and operations of such Loan Party.  All
confidential or proprietary information provided to or obtained by the Lender
under this section or under any other provision of this Agreement shall be held
in confidence by the Lender in the same manner and with the same degree of
protection as the Lender exercises with respect to its own confidential or
proprietary information.  For purposes of this section, all information provided
to the Lender pursuant hereto shall be presumed to constitute “confidential and
proprietary information” unless (i) the Borrower indicates otherwise in writing,
(ii) the information was or becomes generally available to the public other than
as a result of a disclosure in violation of this section by the Lender or its
representatives, (iii) the information was or becomes available to the Lender or
its representatives on a non-confidential basis from a source other than such
Loan Party, (iv) the information was within the possession of the Lender or any
of its representatives prior to being furnished by or on behalf of such Loan
Party, provided that in each case the source of such information was not bound
by a confidentiality agreement known to Lender in respect thereof preventing
disclosure to the Lender or its representatives or (v) the information is
independently developed by the Lender (but only if it does not contain or
reflect, and is not based upon, in whole or in part, any information furnished
hereunder which constitutes “confidential or proprietary information”).
 
14

--------------------------------------------------------------------------------


 
SECTION 7.7.  Insurance.  The Borrower will maintain insurance of similar types
and coverages as maintained on the date hereof and consistent with past practice
with financially sound and reputable insurance companies and associations
acceptable to the Lender based on the Lender’s reasonable judgment (or as to
workers’ compensation or similar insurance, in an insurance fund or by
self-insurance authorized by the jurisdiction in which its operations are
carried on).
 
SECTION 7.8.  Notice of Litigation.  The Borrower will promptly notify Lender in
writing of any litigation, legal proceeding or dispute, other than disputes in
the ordinary course of business or, whether or not in the ordinary course of
business, involving amounts in excess of $25,000, and any investigation of the
Borrower by any Governmental Authority, which could reasonably be expected to
adversely affect the Borrower or any Loan Party whether or not fully covered by
insurance, and regardless of the subject matter thereof.
 
SECTION 7.9.  Maintenance of Office.  The Borrower will maintain its chief
executive office at 11781 Lone Peak Parkway, Suite 270, Draper, Utah 84020, or
at such other place in the United States of America as it shall designate upon
written notice to the Lender, where notices, presentations and demands to or
upon the Borrower in respect of the Loan Documents to which it is a party may be
given or made.  The Borrower shall notify the Lender in writing of its intent to
relocate any of its Property at least ten Business Days prior to the date of
such proposed relocation, specifying the Property to be relocated and the
location to which it will be relocated.
 
SECTION 7.10. Existence.  The Borrower will, and will cause each Loan Party to
preserve and maintain its legal existence and all of its material rights,
privileges, licenses, contracts and Property and assets used or useful to its
business.
 
15

--------------------------------------------------------------------------------


 
SECTION 7.11.  Financial Statements.  Borrower shall furnish Lender within one
hundred and five (105) days after the end of each fiscal year of Borrower,
financial statements of Borrower and its Subsidiaries on a consolidated basis
including, but not limited to, statements of income and stockholders’ equity and
cash flow from the beginning of the current fiscal year to the end of such
fiscal year and the balance sheet as at the end of such fiscal year, all
prepared in accordance with GAAP applied on a basis consistent with prior
practices, and in reasonable detail and reported upon without qualification by
the Borrower’ public accountants.  Buyer’s annual financial statements required
hereunder shall be accompanied by a certificate of Borrower’s Chief Financial
Officer which shall state that, based on an examination sufficient to permit him
to make an informed statement, no Default or Event of Default exists, or, if
such is not the case, specifying such Default or Event of Default, its nature,
when it occurred, whether it is continuing and the steps being taken by Borrower
with respect to such event.
 
In addition, Borrower shall furnish Lender within thirty (30) days after the end
of each month, an unaudited balance sheet of Borrower and its Subsidiaries on a
consolidated basis and unaudited statements of income and stockholders’ equity
and cash flow of Borrower and its Subsidiaries on a consolidated basis
reflecting results of operations from the beginning of the fiscal year to the
end of such month and for such month, prepared on a basis consistent with prior
practices and complete and correct in all material respects, subject to normal
and recurring year end adjustments that individually and in the aggregate are
not material to the business of Borrower. Each such balance sheet, statement of
income and stockholders’ equity and statement of cash flow shall set forth a
comparison of the figures for (w) the current fiscal period and (x) the current
year-to-date with the figures for (y) the same fiscal period and year-to-date
period of the immediately preceding fiscal year and (z) the projections for such
fiscal period and year-to-date period.  The monthly financial statements shall
be accompanied by a certificate of Borrower’ Chief Financial Officer, which
shall state that, based on an examination sufficient to permit him to make an
informed statement, no Default or Event of Default exists, or, if such is not
the case, specifying such Default or Event of Default, its nature, when it
occurred, whether it is continuing and the steps being taken by Borrower with
respect to such event.
 
SECTION 7.12. Further Assurances.  The Borrower will cooperate with the Lender
and execute, and will cause each Loan Party to execute, such further instruments
and documents as the Lender shall reasonably request to carry out to its
satisfaction the transactions contemplated by this Agreement and the other Loan
Documents.
 
ARTICLE VIII.
NEGATIVE COVENANTS
 
Until such time as all Obligations shall be indefeasibly paid in full, the
Borrower covenants and agrees that, without the written consent of the Lender:
 
SECTION 8.1. Impairment of Rights.  The Borrower will not undertake, or permit
any Loan Party to undertake, any action or engage in any transaction or activity
the intent or reasonably expected consequences of which may be to impair the
Lender’s rights hereunder.
 
16

--------------------------------------------------------------------------------


 
SECTION 8.2. Restrictions on Debt.  The Borrower and its Subsidiaries will not
create, incur, assume, guarantee or be or remain liable, contingently or
otherwise, with respect to any Debt other than:
 
(a)     Debt to the Lender arising under any of the Loan Documents;
 
(b)     liabilities of Borrower or its Subsidiaries incurred in the ordinary
course of business not incurred through (i) the borrowing of money, or (ii) the
obtaining of credit except for credit on an open account basis customarily
extended and in fact extended in connection with normal purchases of goods and
services;
 
(c)     outstanding liabilities of Borrower as of the date of execution of this
Agreement all of which are listed on Schedule 8.2 attached hereto;
 
(d)     Debt incurred in the Ordinary Course of Business in respect of taxes,
assessments, governmental charges or levies and claims for labor, materials and
supplies to the extent that payment therefor shall not at the time be required
to be made in accordance with the provisions of Section 7.4;
 
(e)     Debt in respect of judgments or awards that have been in force for less
than the applicable period for taking an appeal so long as execution is not
levied thereunder or in respect of which the Borrower or any its Subsidiaries
shall at the time in good faith be prosecuting an appeal or proceedings for
review and in respect of which a stay of execution shall have been obtained
pending such appeal or review;
 
(f)      endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;
and
 
(g)     Debt owed by the Borrower or its Subsidiaries to trade vendors, in the
amount of the cost to the Loan Party of inventory held on consignment from such
trade vendors, including, without limitation, in connection with and pursuant to
agreements with such trade vendors.
 
SECTION 8.3. Restrictions on Liens.  The Borrower and its Subsidiaries shall not
(i) create or incur or suffer to be created or incurred or to exist any Lien
upon any of their respective Property, or upon the income or profits therefrom;
(ii) transfer any of such Property or the income or profits therefrom for the
purpose of subjecting the same to the payment of Debt or performance of any
other obligation in priority to payment of its general creditors; (iii) except
in the Ordinary Course of Business, acquire, or agree or have an option to
acquire, any property or assets upon conditional sale or other title retention
or purchase money security agreement, device or arrangement; (iv) suffer to
exist for a period of more than thirty (30) days after the same shall have been
incurred any Debt or claim or demand against it that if unpaid might by law or
upon bankruptcy or insolvency, or otherwise, be given any priority whatsoever
over its general creditors; or (v) except in the Ordinary Course of Business,
sell, assign, pledge or otherwise transfer any accounts, contract rights,
general intangibles, chattel paper or instruments, with or without recourse;
provided that the Borrower and its Subsidiaries may create or incur or suffer to
be created or incurred or to exist (the “Permitted Liens”):
 
17

--------------------------------------------------------------------------------


 
(a)     liens to secure taxes, assessments and other government charges in
respect of obligations not overdue or liens on properties to secure claims for
labor, material or supplies in respect of obligations not overdue;
 
(b)     deposits or pledges made in connection with, or to secure payment of,
workmen’s compensation, unemployment insurance, old age pensions or other social
security obligations;
 
(c)     liens on properties in respect of judgments or awards, the Debt with
respect to which is permitted by Section 8.2(d);
 
(d)     encumbrances on real estate consisting of easements, rights of way,
zoning restrictions, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord’s or lessor’s liens under leases
to which the Borrower or its Subsidiaries is a party, and other minor liens or
encumbrances none of which in the opinion of the Lender interferes materially
with the use of the Property affected in the ordinary conduct of the business of
the such Loan Party, which defects do not individually or in the aggregate have
a Material Adverse Effect on the business of the Borrower and its Subsidiaries,
individually or on a consolidated basis; and
 
(e)     purchase money security interests incurred in the ordinary course.
 
SECTION 8.4. Mergers and Acquisitions.  The Borrower and its Subsidiaries will
not become a party to any merger or consolidation, or agree to or effect any
asset acquisition or stock acquisition (other than the acquisition of assets in
the ordinary course of business consistent with past practices) other than the
Merger, unless such transaction expressly requires the repayment of the Notes
and any and all outstanding interest and the Notes and all interest thereon are
in fact paid in full at the closing of such transaction.
 
The Borrower and its Subsidiaries will not agree to or effect any asset
acquisition, except for raw materials and inventory in the Ordinary Course of
Business, or issue additional membership interest, other than pursuant to the
Merger Agreement, without the prior written consent of the Lender, unless such
transaction expressly requires the repayment of the Note and any and all
outstanding interest at the closing of such transaction and the Notes and all
interest thereon are in fact paid in full at the closing of such transaction.
The Borrower and its Subsidiaries will not create or form any new Subsidiaries
without the prior written consent of Lender.
 
SECTION 8.5. Issuance of Equity Interests.  Except for the Equity Interests set
forth in  Section  3.3  of the Sequoia Disclosure Schedule to the Merger
Agreement, the Borrower and its Subsidiaries will not issue any Equity
Interests, as the case may be, including, without limitation, any issuance of
warrants, options or subscription or conversion rights (other than under any
existing employee compensation scheme), unless (i) the Borrower or its
Subsidiaries receives solely cash proceeds from each such issuance, (ii) the net
proceeds from such issuance are applied in accordance with Section 3.2 hereof
and (iii) no Default or Event of Default has occurred and is continuing at the
time any such issuance is consummated and none would exist (whether or not after
the expiration of time or giving of notice or both) after giving effect
thereto.  The parties agree that any proceeds received by Borrower pursuant to
the exercise of Equity Interests set forth in Section  3.3  of the Sequoia
Disclosure Schedule  to  the Merger Agreement, need not be applied in accordance
with Section 3.2 and may be retained by Borrower for use in its operations.
 
18

--------------------------------------------------------------------------------


 
ARTICLE IX.
EVENTS OF DEFAULT
 
SECTION 9.1. Events of Default.  If any of the following events (“Events of
Default”) shall occur and shall not have been cured within one calendar day (in
the case of monetary defaults) or 7 calendar days (in the case of all other
defaults) unless a shorter period of time is specified below:
 
(a)     the Borrower shall fail to pay principal of or interest on the Notes or
other amounts due under the Notes or this Agreement or any other Loan Document,
when the same becomes due and payable; or
 
(b)     any representation or warranty made any Loan Party (or any of its
officers) under or in connection with any Loan Document shall prove to have been
untrue or incorrect in any material respects, when made or deemed made; or
 
(c)     any Loan Party shall fail to perform or observe any term, covenant or
agreement contained herein or in any other Loan Document within 15 days after a
senior officer has knowledge thereof or receives notice thereof, written notice
from the Lender to cure same, whichever is sooner; or
 
(d)     any Loan Party shall fail to pay any principal of, or premium or
interest on, any Debt in excess of $25,000 when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) unless being contested in good faith, and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event constituting a default
(however defined) shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, which would
give rise to a right to accelerate such Debt; or
 
(e)     the Borrower fails to use the proceeds from the Advance in accordance
with the stated use therefor as contemplated by Section 7.3; or
 
(f)     any Loan Party is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; any
Loan Party suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business; there is a cessation of
any material part of an Loan Party's business for a material period of time; any
material Collateral or Property of an Loan Party is taken or impaired through
condemnation; any Loan Party agrees to or commences any liquidation, dissolution
or winding up of its affairs; or any Loan Party ceases to be Solvent;
 
19

--------------------------------------------------------------------------------


 
(g)     any Insolvency Proceeding is commenced by any Loan Party; an Insolvency
Proceeding is commenced against any Loan Party and: such Loan Party consents to
the institution of the proceeding against it, the petition commencing the
proceeding is not timely controverted by such Loan Party, such petition is not
dismissed within 30 days after its filing, or an order for relief is entered in
the proceeding; a trustee (including an interim trustee) is appointed to take
possession of any substantial Property of or to operate any of the business of
any Loan Party; or any Loan Party makes an offer of settlement, extension or
composition to its unsecured creditors generally;
 
(h)     the Borrower shall attempt to liquidate or dissolve itself, without the
prior written consent of the Lender; or
 
(i)      there shall occur any Change of Control.
 
then, and in any such event, Lender (after providing the notice and opportunity
to cure set forth in the first clause of this Section) may, by notice to the
Borrower, declare the principal amount of the Note, all interest thereon and all
other Obligations or amounts payable under this Agreement or any other Loan
Document to be forthwith due and payable, whereupon the Note, all such interest
and all such amounts shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower and all interest on and principal of all
other Debt owed by the Borrower to the Lender shall likewise become and be
forthwith due and payable without presentment, demand, protest or further notice
of any kind, all of which are hereby expressly waived by the Borrower; provided
however, that in the case of any Default pursuant to Subsections (g), and (j) of
this Section 9.1, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest, right to
cure or any notice of any kind, all of which are hereby expressly waived by the
Borrower.
 
SECTION 9.2. Remedies.  Upon the occurrence and during the continuance of an
Event of Default:
 
(a)     Lender may exercise in respect of the Collateral, in addition to other
rights and remedies provided for herein, in the other Loan Documents, or
otherwise available to it, all the rights and remedies of a secured party on
default under the UCC or any other applicable law. Without limiting the
generality of the foregoing, Borrower expressly agrees that, in any such event,
Lender without demand of performance or other demand, advertisement or notice of
any kind (except a notice specified below of time and place of public or private
sale) to or upon Borrower or any other Person (all and each of which demands,
advertisements and notices are hereby expressly waived to the maximum extent
permitted by the UCC or any other applicable law), may take immediate possession
of all or any portion of the Collateral and (i) require Borrower to, and
Borrower hereby agrees that it will at its own expense and upon request of
Lender forthwith, assemble all or part of the Collateral as directed by Lender
and make it available to Lender at one or more locations where Borrower
regularly maintains inventory, and (ii) without notice except as specified
below, sell the Collateral or any part thereof in one or more parcels at public
or private sale, at any of Lender’s offices or elsewhere, for cash, on credit,
and upon such other terms and at such prices as Lender may deem commercially
reasonable.  Borrower agrees that, to the extent notice of sale shall be
required by law, at least 10 days notice to Borrower of the time and place of
any public sale or the time after which any private sale is to be made shall
constitute reasonable notification and specifically such notice shall constitute
a reasonable “authenticated notification of disposition” within the meaning of
Section 9-611 of the UCC.  Lender shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given.  Lender may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned.
 
20

--------------------------------------------------------------------------------


 
(b)     Lender is hereby granted an irrevocable license or other right to use,
without liability for royalties or any other charge, Borrower’s labels, patents,
copyrights, rights of use of any name, trade secrets, trade names, trademarks,
service marks and advertising matter, URLs, domain names, industrial designs,
other industrial or intellectual property or any property of a similar nature,
whether owned by any Borrower or with respect to which any Borrower has rights
under license, sublicense, or other agreements, as it pertains to the
Collateral, in preparing for sale, advertising for sale and selling any
Collateral, and Borrower’s rights under all licenses and all franchise
agreements shall inure to the benefit of Lender.
 
(c)     Any cash held by Lender as Collateral and all cash proceeds received by
Lender in respect of any sale of, collection from, or other realization upon all
or any part of the Collateral shall be applied against the Obligations in the
order set forth in the Credit Agreement. In the event the proceeds of Collateral
are insufficient to satisfy all of the Obligations in full, Borrower shall
remain jointly and severally liable for any such deficiency.
 
(d)     Borrower hereby acknowledges that the Obligations arose out of a
commercial transaction, and agrees that if an Event of Default shall occur
Lender shall have the right to an immediate writ of possession without notice of
a hearing. Lender shall have the right to the appointment of a receiver for the
properties and assets of Borrower, and Borrower hereby consents to such rights
and such appointment and hereby waives any objection Borrower may have thereto
or the right to have a bond or other security posted by Lender.
 
SECTION 9.3. Remedies Cumulative.  Each right, power, and remedy of Lender as
provided for in this Agreement or in the other Loan Documents or now or
hereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power,
or remedy provided for in this Agreement or in the other Loan Documents or now
or hereafter existing at law or in equity or by statute or otherwise, and the
exercise or beginning of the exercise by Lender, of any one or more of such
rights, powers, or remedies shall not preclude the simultaneous or later
exercise by Lender of any or all such other rights, powers, or remedies.
 
21

--------------------------------------------------------------------------------


 
SECTION 9.4. Marshaling.  Lender shall not be required to marshal any present or
future collateral security (including but not limited to the Collateral) for, or
other assurances of payment of, the Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order,
and all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising.  To the extent that
it lawfully may, Borrower hereby agrees that it will not invoke any law relating
to the marshaling of collateral which might cause delay in or impede the
enforcement of Lender’s rights and remedies under this Agreement or under any
other instrument creating or evidencing any of the Obligations or under which
any of the Obligations is outstanding or by which any of the Obligations is
secured or payment thereof is otherwise assured, and, to the extent that it
lawfully may, Borrower hereby irrevocably waives the benefits of all such laws.
 
ARTICLE X.
MISCELLANEOUS
 
SECTION 10.1. Survival of Representations and Warranties.  All representations
and warranties in each Loan Document shall survive the delivery of the Notes and
the making of the Advance, and shall continue after the repayment of the Notes
and the Maturity Date until all Obligations are indefeasibly paid in full, and
any investigation at any time made by or on behalf of the Lender shall not
diminish the Lender’s right to rely thereon.
 
SECTION 10.2. Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or the Note, or any other Loan Document, nor consent by Lender to any
departure by the Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Lender, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.
 
SECTION 10.3. Notices, Etc.  All notices and other communications provided for
hereunder shall be in writing (including by telex or telefacsimile transmission)
and shall be effective when actually delivered, or in the case of telex notice,
when sent, answerback received, or in the case of telefacsimile transmission,
when received and telephonically confirmed, addressed as follows:  if to
Borrower or any other Loan Party, to Sequoia Media Group, LC at its address at
11781 Lone Peak Parkway, Suite 270, Draper, Utah 84020, Attention:  Edward B.
Paulsen, Facsimile Number: (801) 495-5701; if to the Lender, at its address at
2900 Wilcrest Drive, Suite 105, Houston, Texas 77042, Attention:  Chief
Executive Officer, Facsimile Number: (713) 895- 7773 ; or as to the Borrower or
the Lender at such other address as shall be designated by such party in a
written notice to the other parties.
 
SECTION 10.4. No Waiver; Remedies.  No failure on the part of the Lender to
exercise, and no delay in exercising, any right under any Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right.  The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.
 
22

--------------------------------------------------------------------------------


 
SECTION 10.5. Expenses and Attorneys’ Fees.  Whether or not the transactions
contemplated hereby shall be consummated, each Loan Party agrees to promptly pay
all fees, costs and expenses incurred in connection with any matters
contemplated by or arising out of this Agreement or the other Loan Documents
including the following, and all such fees, costs and expenses shall be part of
the Obligations, payable on demand and secured by the Collateral: (a) fees,
costs and expenses incurred by Lender (including reasonable attorneys’ fees and
expenses and fees of consultants, accountants and other professionals retained
by Lender) incurred in connection with the examination, review, due diligence
investigation, documentation and closing of the financing arrangements evidenced
by the Loan Documents; (b) fees, costs and expenses incurred by Lender
(including reasonable attorneys’ fees and expenses, the allocated costs of
Lender’s internal legal staff and fees of environmental consultants, accountants
and other professionals retained by Lender) incurred in connection with the
review, negotiation, preparation, documentation, execution, syndication and
administration of the Loan Documents, the Loans, and any amendments, waivers,
consents, forbearances and other modifications relating thereto or any
subordination or intercreditor agreements, including reasonable documentation
charges assessed by Lender for amendments, waivers, consents and any other
documentation prepared by Lender’s internal legal staff; (c) fees, costs and
expenses (including reasonable attorneys’ fees) incurred on behalf of Lender in
creating, perfecting and maintaining perfection of Liens in favor of Lender; (d)
fees, costs and expenses incurred by Lender in connection with forwarding to
Borrower the proceeds of Loans including Lender’s bank’s standard wire transfer
fee; (e) fees, costs, expenses and bank charges, including bank charges for
returned checks, incurred by Lender in establishing, maintaining and handling
lock box accounts, blocked accounts or other accounts for collection of the
Collateral; and (f) fees, costs, expenses (including reasonable attorneys’ fees
and allocated costs of internal legal staff) of Lender and costs of settlement
incurred in collecting upon or enforcing rights against the Collateral or
incurred in any action to enforce this Agreement or the other Loan Documents or
to collect any payments due from the Borrower or any other Loan Party under this
Agreement or any other Loan Document or incurred in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement, whether in the nature of a “workout” or in connection with any
insolvency or bankruptcy proceedings or otherwise.
 
SECTION 10.6. Indemnity.  In addition to the payment of expenses pursuant to
Section 10.5, whether or not the transactions contemplated hereby shall be
consummated, each Loan Party agrees to indemnify, pay and hold Lender, and the
officers, directors, and employees of, or consultants, auditors and other
persons engaged by Lender, to evaluate or monitor the Collateral, affiliates and
attorneys of Lender and such holders (collectively called the “Indemnitees”)
harmless from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disburse­ments
of any kind or nature whatsoever (including the fees and disbursements of
counsel for such Indemnitees in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
such Indemnitee shall be designated a party thereto) that may be imposed on,
incurred by, or asserted against that Indemnitee, in any manner relating to or
arising out of this Agreement or the other Loan Documents, the consummation of
the transactions contemplated by this Agreement, the statements contained in the
commitment letters, if any, delivered by Lender, and the Lender’s agreement to
make the Loans hereunder, the use or intended use of the proceeds of any of the
Loans or the exercise of any right or remedy hereunder or under the other Loan
Documents (the “Indemnified Liabilities”); provided that no Loan Party shall
have any obligation to an Indemnitee hereunder with respect to Indemnified
Liabilities arising from the gross negligence or willful misconduct of that
Indemnitee as determined by a final non-appealable judgment by a court of
competent jurisdiction.
 
23

--------------------------------------------------------------------------------


 
SECTION 10.7. Right of Set-off.  Upon the occurrence and during the continuance
of any Event of Default, the Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other Debt at any time owing by the Lender to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under any Loan Document, whether or not
the Lender shall have made any demand under the Notes and although such
obligations may be unmatured.  Lender agrees promptly to notify Borrower after
any such set-off and application made by such Lender, provided that the failure
to give such notice shall not affect the validity of such set-off and
application.  The rights of the Lender under this Section are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) which such the Lender may have.
 
SECTION 10.8. Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower and the Lender and thereafter shall be
binding upon and inure to the benefit of the Borrower, the Lender and their
respective successors and assigns, except that neither the Borrower nor the
Lender (except as provided in Section 10.9) shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
other.
 
SECTION 10.9. Assignments and Participations.  The Lender may assign all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of the Notes held by it), whether pursuant to a
sale of participations or otherwise.
 
SECTION 10.10. Limitation on Agreements.  All agreements between the Borrower or
the Lender, whether now existing or hereafter arising and whether written or
oral, are hereby expressly limited so that in no contingency or event
whatsoever, whether by reason of demand being made in respect of an amount due
under any Loan Document or otherwise, shall the amount paid, or agreed to be
paid, to the Lender for the use, forbearance, or detention of the money to be
loaned under the Notes or any other Loan Document or otherwise or for the
payment or performance of any covenant or obligation contained herein or in any
other Loan Document exceed the Highest Lawful Rate.  If, as a result of any
circumstance whatsoever, fulfillment of or compliance with any provision hereof
or of any of such Loan Documents at the time performance of such provision shall
be due or at any other time shall involve exceeding the amount permitted to be
contracted for, taken, reserved, charged or received by the Lender under
applicable usury law, then, ipso facto, the obligation to be fulfilled or
complied with shall be reduced to the limit prescribed by such applicable usury
law, and if, from any such circumstance, the Lender shall ever receive interest
or anything which might be deemed interest under applicable law which would
exceed the Highest Lawful Rate, such amount which would be excessive interest
shall be applied, in the Lender’s sole discretion, to the reduction of the
principal amount owing on account of the Notes or the amounts owing on other
Obligations of the Loan Parties to the Lender under any Loan Document and not to
the payment of interest, or if such excessive interest exceeds the unpaid
principal balance of the Notes and the amounts owing on other Obligations of the
Borrower to the Lender under any Loan Document, as the case may be, such excess
shall be refunded to the Borrower.  All sums paid or agreed to be paid to the
Lender for the use, forbearance, or detention of the indebtedness of the
Borrower to the Lender shall, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread throughout the full term of such
indebtedness until payment in full of the principal (including the period of any
renewal or extension thereof) so that the interest on account of such
indebtedness shall not exceed the Highest Lawful Rate.  Notwithstanding anything
to the contrary contained in any Loan Document, it is understood and agreed that
if at any time the rate of interest which accrues on the outstanding principal
balance of the Notes shall exceed the Highest Lawful Rate, the rate of interest
which accrues on the outstanding principal balance of the Notes shall be limited
to the Highest Lawful Rate, but any subsequent reductions in the rate of
interest which accrues on the outstanding principal balance of the Notes shall
not reduce the rate of interest which accrues on the outstanding principal
balance of such Notes below the Highest Lawful Rate until the total amount of
interest accrued on the outstanding principal balance of the Notes, taken in the
aggregate, equals the amount of interest which would have accrued if such
interest rate had at all times been in effect and not been reduced.  In the
event that any rate of interest under the Notes or any Loan Document is reduced
due to the effect of this Section 10.10 and there is a subsequent increase in
the Highest Lawful Rate, such interest rate shall, automatically without any
action of the Borrower or Lender, be increased to the then applicable Highest
Lawful Rate.  The terms and provisions of this Section 10.10 shall control and
supersede every other provision of all Loan Documents.
 
24

--------------------------------------------------------------------------------


 
SECTION 10.11. Severability.  In case any one or more of the provisions
contained in any Loan Document to which the Borrower is a party or in any
instrument contemplated thereby, or any application thereof, shall be invalid,
illegal, or unenforceable in any respect, the validity, legality, and
enforceability of the remaining provisions contained therein, and any other
application thereof, shall not in any way be affected or impaired thereby.
 
SECTION 10.12. Governing Law.  This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York
applicable to contracts made and to be performed entirely within such state.
 
SECTION 10.13. SUBMISSION TO JURISDICTION; WAIVERS.  THE BORROWER AND THE LENDER
IRREVOCABLY AND UNCONDITIONALLY:
 
(a)     SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR FOR RECOGNITION AND
ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE COURTS OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS
FROM ANY THEREOF;
 
25

--------------------------------------------------------------------------------


 
(b)     WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH PROCEEDING WAS
BROUGHT IN AN INCONVENIENT FORUM AND AGREES NOT TO PLEAD OR CLAIM THE SAME;
 
(c)     AGREES THAT SERVICE OF PROCESS IN ANY SUCH LEGAL ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING OF A COPY THEREOF (BY REGISTERED OR CERTIFIED MAIL OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL POSTAGE PREPAID) TO THE ADDRESS SET FORTH
IN SECTION 10.3 HEREOF OR AT SUCH OTHER ADDRESS OF WHICH THE OTHER PARTIES
HERETO SHALL HAVE BEEN NOTIFIED IN WRITING PURSUANT TO SECTION 10.3.
 
(d)     THE BORROWER AND THE LENDER EACH WAIVES ITS RIGHT TO JURY TRIAL WITH
RESPECT TO ANY LEGAL ACTION ARISING UNDER THIS AGREEMENT.
 
SECTION 10.14.  Reserved.
 
SECTION 10.15. Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by facsimile, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.
 
[Remainder of Page Intentionally Left Blank]
 
26

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 

 
SEQUOIA MEDIA GROUP, LC
     
By:  
/S/ Edward B. Paulsen
   
Name:   
Edward B. Paulsen
   
Title:
Secretary/Treasurer/CEO
         
SECURE ALLIANCE HOLDINGS CORPORATION
     
By:  
/S/ Stephen P. Griggs
   
Name:  
Stephen P. Griggs
   
Title:
 President




--------------------------------------------------------------------------------


 
SECURED NOTE
 
$1,000,000
__________, 2007

 
FOR VALUE RECEIVED, the undersigned (the “Borrower”), HEREBY PROMISES TO PAY to
the order of Secure Alliance Holdings Corporation (the “Lender”), on or before
the Maturity Date (as such term is defined in the Loan Agreement), the principal
sum of One Million and No/100 Dollars ($1,000,000.00) in accordance with the
terms and provisions of that certain Loan and Security Agreement dated as of
________, 2007 by and between the Borrower and the Lender (as same may be
amended, modified, increased, supplemented and/or restated from time to time,
the “Loan Agreement”; capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to such terms in the Loan Agreement).
 
The outstanding principal balance of this Note, together with all accrued and
unpaid interest thereon, shall be due and payable on the Maturity Date.  The
Borrower promise to pay interest on the unpaid principal balance of this Note
from the Issue Date until the principal balance thereof is paid in
full.  Interest shall accrue on the outstanding principal balance of this Note
from and including the Issue Date to and including the Maturity Date at the rate
or rates, and shall be due and payable on the dates and paid in accordance with
the terms and conditions, set forth in the Loan Agreement.
 
Payments of principal and interest, and all Fees, and amounts due with respect
to costs and expenses pursuant to the Loan Agreement, shall be made in lawful
money of the United States of America in immediately available funds, without
deduction, set-off or counterclaim to the Lender to the account maintained by
the Lender not later than 11:59 a.m. (New York time) on the dates on which such
payments shall become due pursuant to the terms and provisions set forth in the
Loan Agreement.  Interest due under the Note shall be payable monthly in arrears
on the first day of each succeeding month, commencing one month from the Issue
Date, at the Interest Rate, in cash. All interest payable on the Maturity Date
shall be paid in cash.  Lender is hereby authorized by Borrower to enter and
record on the schedule attached hereto the amount outstanding from time to time
under this Note and each payment and prepayment of principal thereon without any
further authorization on the part of Borrower.
 
After the occurrence and during the continuance of an Event of Default, interest
shall be payable at the Default Rate.
 
At its option, Borrower may make prepayments of principal hereof without
penalty, in whole or in part, at any time, provided that on the date of each
such prepayment Borrower shall pay all then accrued and unpaid interest on the
principal amount hereof.  The Obligations of the Borrower under this Note and
any additional note issued hereunder are secured by the Liens and security
interests granted pursuant to the Loan Agreement and the other Loan Documents
and are entitled to the benefit of the Loan Agreement and the other Loan
Documents, and are subject to all of the agreements, terms and conditions
therein combined.
 
If any payment of principal or cash interest on this Note shall become due on a
day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall in such case be
included in computing cash interest in connection with such payment.
 

--------------------------------------------------------------------------------


 
This Note is the Note provided for in, and is entitled to the benefits of the
Loan and Security Agreement, which, among other things, contain provisions for
acceleration of the maturity hereof upon the happening of certain stated events,
for prepayments on account of principal hereof prior to the maturity hereof upon
the terms and conditions and with the effect therein specified, and provisions
to the effect that no provision of the Loan Agreement or this Note shall require
the payment or permit the collection of interest in excess of the Highest Lawful
Rate.
 
The Borrower and any and all endorsers, guarantors and sureties severally waive
grace, demand, presentment for payment, notice of dishonor or default, protest,
notice of protest, notice of intent to accelerate, notice of acceleration and
diligence in collecting and bringing of suit against any party hereto, and agree
to all renewals, extensions or partial payments hereon and to any release or
substitution of security hereof, in whole or in part, with or without notice,
before or after maturity.
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY
WITHIN SUCH STATE.
 
IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered effective as of the date first above written.
 



 
SEQUOIA MEDIA GROUP, LC
     
By:
     
Name:
   
Title:





--------------------------------------------------------------------------------





SCHEDULE TO NOTE
 
Borrower:  Sequoia Media Group, LC
Date of Note:  _______, 2007

 
 
DATE
AMOUNT OF INTEREST
PRINCIPAL PAYMENTS
UNPAID PRINCIPAL BALANCE OF NOTE
NAME OF PERSON MAKING NOTATION
                                                                               
                                                                               
                                                           

 
 

--------------------------------------------------------------------------------